Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 1 of 14




                    EXHIBIT M
  Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 2 of 14




Filed on behalf of Petitioner
By: Richard F. Giunta
       Elisabeth H. Hunt
       Randy J. Pritzker
       WOLF, GREENFIELD & SACKS, P.C.
       600 Atlantic Avenue
       Boston, MA 02210
       Tel: (617) 646-8000
       Fax: (617) 646-8646
       RGiunta-PTAB@wolfgreenfield.com


         UNITED STATES PATENT AND TRADEMARK OFFICE
          BEFORE THE PATENT TRIAL AND APPEAL BOARD
                         _____________

                             RPX Corporation
                                Petitioner


                                    v.


                    Applications in Internet Time, LLC
                              Patent Owner
                             _____________


                              Case No. TBD
                           Patent No. 8,484,111
                             _____________

           DECLARATION OF MARK E. CROVELLA, PH.D.

                                                            RPX Exhibit 1002
                                                            RPX v. AIT
      Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 3 of 14




                                        TABLE OF CONTENTS
I.     PERSONAL AND PROFESSIONAL BACKGROUND .................................1

II.    MATERIALS REVIEWED AND CONSIDERED ..........................................2

III. LEVEL OF ORDINARY SKILL IN THE ART ...............................................3

IV. THE BASICS OF MULTI-LAYERED APPLICATION
    DEVELOPMENT ..............................................................................................5

V.     SUMMARY OF THE ‘111 PATENT CLAIMS ...............................................8

VI. CLAIMS 13-18 ARE UNPATENTABLE IN LIGHT OF THE PRIOR
    ART IDENTIFIED IN RPX’S PETITION .....................................................13

       A. Ground 1: Popp Discloses Each Limitation of Claims 13-18 of the
          ‘111 Patent .................................................................................................14

       B. Ground 2: Kovacevic Discloses Each Limitation of Claims 13-18
          of the ‘111 Patent.......................................................................................28

       C. Ground 3: Balderrama and Java Complete Render Claims 13-18 of
          the ‘111 Patent Obvious ............................................................................40

VII. SIGNATURE ...................................................................................................55

APPENDIX……………………………………………………………………….56




                                                           i
     Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 4 of 14




       I, Mark E. Crovella, Ph.D., declare:

       1.    I have been retained by Petitioner RPX Corporation (“RPX”), to

assess U.S. Patent No. 8,484,111 (“the ’111 patent). I am being compensated for

my time at a rate of $450 per hour, plus actual expenses. My compensation is not

dependent in any way upon the outcome of RPX’s petition.

I.     PERSONAL AND PROFESSIONAL BACKGROUND
       2.    I am Professor and Chair of the Department of Computer Science at

Boston University. I received an undergraduate degree in Biology from Cornell

University in 1982. I received a master’s degree in Computer Science from the

University of Buffalo in 1989. I received a Ph.D. in Computer Science from the

University of Rochester in 1994. The subject of my Ph.D. thesis was

“Performance Prediction and Tuning of Parallel Programs.”

       3.    From 1982 to 1984 I worked as a computer programmer for the State

of Colorado. From 1984 to 1994 I was employed at Calspan Corporation, a

research and development firm in Buffalo, NY, where I rose to the level of Senior

Computer Scientist. My work at Calspan focused on development of experimental

software and large-scale simulation software in support of contracts between

Calspan and the U.S. Department of Defense.

       4.    In 1994, I joined the faculty of Boston University as an Assistant

Professor of Computer Science. I was promoted to the rank of Associate Professor



                                          1
      Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 5 of 14




in 2000 and became a full Professor in 2006. Since 2013, I have served as Chair of

the Department of Computer Science.

        5.    I am well versed in application development architectures for client-

server computing systems. For example, I developed large-scale client-server

software for simulating radar systems in my position at Calspan, and I developed

client-server applications for financial management in my position at the State of

Colorado.

        6.    My detailed employment background, professional experience, and

list of technical papers and books are contained in my CV. (Ex. 1003).

        7.    Prior to reviewing the ‘111 patent, I was well familiar with the subject

matter described and claimed in the ‘111 patent. The ‘111 patent concerns a

system with a multi-layered architecture for generating an application’s user

interface (UI). (Ex. 1001 at 33:19-34:8.) I am an expert in the field of computer

application development, including in multi-layered architectures for application

UI generation.

II.     MATERIALS REVIEWED AND CONSIDERED
        8.    In connection with my work on this matter, I have reviewed the ‘111

patent (Ex. 1001) as well as the other following documents:

EXHIBIT                                  DESCRIPTION

      1001     U.S. Patent No. 8,484,111 (“the ‘111 patent”)



                                          2
   Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 6 of 14




   1008      Glenn E. Krasner and Stephen T. Pope, A Description of the Model-

             View-Controller User Interface Paradigm in the Smalltalk-80 System,

             ParcPlace Systems, 1988 (“Krasner”)

   1004      U.S. Patent No. 6,249,291 (“Popp”)

   1005      Srdjan Kovacevic, Flexible, Dynamic User Interfaces for Web-

             Delivered Training, Proceedings of the Workshop on Advanced

             Visual Interfaces, 1996 (“Kovacevic”)

   1006      U.S. Patent No. 5,806,071 (“Balderrama”)

   1007      Java Complete!, Datamation, March 1, 1996, pp. 28-49 (“Java

             Complete”)

   1009      Webster’s New World Dictionary of Computer Terms, 6th Edition

             (1997), p. 30 (definition of “application”), p. 274 (definition of “Java

             applet”)

   1010      Barron’s Dictionary of Computer and Internet Terms, 6th Edition

             (1998), p. 22 (definition of “application,” “application program”), p.

             371 (definition of “program”)


III.   LEVEL OF ORDINARY SKILL IN THE ART
       9.   For purposes of assessing whether prior art references disclose every

element of a patent claim (thus “anticipating” the claim) and/or would have

rendered the claimed invention obvious, I understand that the ‘111 patent and the

                                          3
   Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 7 of 14




prior art references must be assessed from the perspective of a person having

ordinary skill in the art (“POSA”) to which the patent is related, based on the

understanding of that person at the time of the invention date. I understand that a

POSA is presumed to be aware of all pertinent prior art and the conventional

wisdom in the art, and is a person having ordinary creativity. I have applied this

standard throughout my declaration.

      10.    I have been asked to provide my opinion as to the state of the art in

the field of computer application development in the 1998 timeframe. I use the

1998 timeframe because the ‘111 patent claims priority on its face to an application

filed in December of 1998. Whenever I offer an opinion below about the

knowledge of a POSA, the manner in which a POSA would have understood the

claims of the ‘111 patent, the manner in which a POSA would have understood the

prior art, or what a POSA would have been led to do based on the prior art, I am

referencing this timeframe (i.e., 1998). When I offer an opinion or explanation

below about the teachings of the prior art and/or the claims of the ‘111 patent, I am

explaining how the issue would have been viewed by a POSA in the 1998

timeframe, even if I do not say so specifically in each case. In my opinion, a

POSA related to the ‘111 patent in the 1998 timeframe would have had at least a

B.S. in Computer Science or the equivalent, along with at least two years of

computer programming experience in developing applications for client-server



                                          4
   Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 8 of 14




“portions of the server” could overlap with one another. Thus, the BRI of “portion

of the server” is “any one or more components or functionality of or on the server.”

VI.     CLAIMS 13-18 ARE UNPATENTABLE IN LIGHT OF THE PRIOR
        ART IDENTIFIED IN RPX’S PETITION
        23.   I have been asked to provide my opinion concerning whether claims

13-18 of the ‘111 patent are unpatentable based on the prior art references

identified in RPX’s petition. The prior art references I reviewed include:

 EXHIBIT                           PRIOR ART REFERENCE

      1004     U.S. Patent No. 6,249,291 (“Popp”)

      1005     Srdjan Kovacevic, Flexible, Dynamic User Interfaces for Web-

               Delivered Training, Proceedings of the Workshop on Advanced

               Visual Interfaces, 1996 (“Kovacevic”)

      1006     U.S. Patent No. 5,806,071 (“Balderrama”)

      1007     Java Complete!, Datamation, March 1, 1996, pp. 28-49 (“Java

               Complete”)


        24.   I understand that in an inter partes review proceeding, claim terms

should be given their broadest reasonable interpretation (BRI) consistent with the

specification. In my analysis below and as discussed above, I apply that standard

to the words and phrases of the challenged claims.




                                         13
     Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 9 of 14




         25.   My opinions on the disclosure of each prior art reference, as relevant

to the limitations of claims 13-18 of the ‘111 patent, are provided below. I also

attach separate claim charts with more detailed explanation as an Appendix to this

Declaration.

         A.    Ground 1: Popp Discloses Each Limitation of Claims 13-18
               of the ‘111 Patent
         26.   According to the face of the document, Popp (Ex. 1004)3 is a U.S.

patent that issued on June 19, 2001, from an application that was filed on

September 22, 1995. I have been informed by counsel that it meets the

requirements to be prior art to the ‘111 patent. Popp discloses a multi-layered

development architecture for web page applications that incorporates change

management. For example, Popp’s system can be used to provide a dynamic user

interface for an internal application that can respond to user input. (8:24-26.) The

user interface is in the form of a Web page that can present corporate data from a

database and can receive user input to modify information in the database. (21:7-

11.) The system maintains separation between the application’s data and

presentation by defining the presentation via an object tree built from shared

components, and by utilizing intermediary objects (context objects) for linking and

pushing data from the database into the Web page presentation. (21:24-35.)



3
    Unless otherwise indicated, all citations in Section VI.A are to Ex. 1004.

                                           14
  Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 10 of 14




      27.   After reviewing Popp and claims 13-18 of the ‘111 patent, it is my

opinion that a POSA would understand Popp to disclose every limitation of these

claims. The basis for my opinion and the details of my analysis are provided

below.

            i.     Claim 13: “A system, comprising:

                   a.    “[A1] a server accessible by a browser executed on a
                         client device,”
      28.   Popp’s system includes a server, represented in FIG. 2 as Server

Domain 208, which includes HTTP Server 206, CGIMessenger 210, Application

214, and Database 224. All of these components can be implemented on the same

server. (7:28-30 (“Application 214 can execute on the same or different server as

CGIMessenger 210 and/or HTTP Server 206, for example.”); 7:32-33 (“Database

224 can be resident on the same server as application 214.”); 5:56-57 (“The present

invention can be implemented on a general purpose computer.”).)

      29.   Popp’s system also includes client device 202 connected to server

domain 208 over a Corporate Network 200 and the Internet 204. (FIG. 2.) Client

202 is a personal computer (6:38), and corporate network 200 and the Internet 204

are computer networks (6:37-44). Popp’s client device 202 executes a browser by

which server domain 208 is accessible. (FIG. 2; 6:39-40 (“Client 202 executes a

browser such as Netscape or Mosaic to interface with World Wide Web (WWW)

204.”).)


                                        15
  Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 11 of 14




                   b.     “[A2] the server including a first portion, a second
                          portion, a third portion, and a fourth portion,”
      30.    See ¶¶ 31-40 below.

                   c.     “[B] the first portion of the server having information
                          about unique aspects of a particular application,”
      31.    Popp’s system includes database 224 (also referred to in Popp as

database server 318 (FIG. 3A) and data source 630 (FIG. 6B)), which is one or

more components or functionality of or on the server (¶ 22 above), and is therefore

a first portion of the server. (7:32-33 (“Database 224 can be resident on the same

server as application 214.”).) The database contains information about unique

aspects of a particular application, such as a particular Web page for car shopping.

(9:4-10 (“Internal application 320 can be, for example an Automobile Shopper’s

application. It can be used by a prospective car buyer to select a car. A car

shopper accesses the Automobile Shopper’s application. The application provides

a series of screens (i.e., Web pages) based on user-input that are designed to

facilitate the selection and purchase of an automobile.”); 9:56-61 (“The application

sends the qualifier object and fetches all the data from the database. An array of

data is returned from the fetch operation. For example, the array contains all of the

models of cars that are within the price range and type specifications provided by

the shopper in the ‘Welcome’ page.”).)




                                         16
  Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 12 of 14




      32.    A Web page dynamically generated by Popp’s system is an

application as recited in claim 13, i.e., a program executable by a computer to do

something useful other than maintaining the computer itself. (See ¶ 21 above.)

(3:55-59 (“[T]he present invention is used with an application on the server side of

the connection to dynamically generate Web pages. The Web pages contain

application information and provide the ability for the user to specify input.”).)

The Web page is a program written in a language such as HTML or Java, which is

executable by a computer’s browser to do useful things such as displaying

information to a user, eliciting and receiving input from the user, etc. (2:25-3:3;

7:45-49 (“[T]he present invention can be used to access a Web page (e.g., an

HTML Web page) that is dynamically generated using complex queries (or other

data retrieval mechanisms) to retrieve data and dynamically generate an HTML

page using complex logic.”); 11:13-17.) A POSA would understand that a Web

page creatable by Popp’s system can include executable code in any of a variety of

programming languages in addition to HTML and Java mentioned by Popp, such

as Javascript, VBScript, Python, CSS, etc.

      33.    While Popp uses the term “application” to refer to a program on the

server that generates Web pages (i.e., application 214), it is the Web page

generated by application 214 that corresponds to the “particular application”

recited in the ‘111 patent. Both are “applications” as the term is used in the ‘111



                                          17
  Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 13 of 14




patent, and the Web page is a “particular” one meeting the limitations of the

particular application in the claims. Direct quotations from Popp use the term

“application” to refer to the internal application 214. However, in my analysis, I

refer to application 214 as Popp’s “internal application,” and to Popp’s Web page

as corresponding to the ‘111 patent’s claimed “application” or “particular

application.”

                      d.    “[C] the second portion of the server having
                            information about user interface elements and one or
                            more functions common to various applications, the
                            various applications including the particular
                            application,”
      34.       Popp’s system includes a tree of objects 216, which is a second

portion of the server, containing information about UI elements and functions

common to various applications. (FIG. 2; 12:21 (“Referring to FIG. 2, application

214 includes objects 216.”); 7:28-30 (“Application 214 can execute on the same or

different server as CGIMessenger 210 and/or HTTP Server 206, for example.”).)

The objects 216 correspond to HTML elements that define a Web page, and

include component sub-trees (FIG. 6C; 25:7-8) that contain information about UI

elements and functions common to various applications, including the particular

application whose unique aspects the database has information about (see ¶ 31

above). A component can represent a portion of a Web page, which can be shared

across Web pages and across applications. (4:41-43 (“A reusable or sharable



                                           18
Case 3:13-cv-00628-RCJ-CLB Document 153-13 Filed 04/06/21 Page 14 of 14
